Citation Nr: 1125359	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  There is competent evidence that a bilateral hearing loss is not related to service, and sensorineural hearing loss was not compensably disabling within one year following discharge from active duty. 

2.  There is no credible evidence of either an in-service cervical spine injury or a continuity of symptomatology following service discharge, and cervical arthritis was not compensably disabling within one year following discharge from active duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A cervical spine disability was not incurred in or aggravated by service, and cervical degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in April and August 2006 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. VA also informed the Veteran of how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records and private medical records identified by the Veteran.  VA attempted to obtain records from a chiropractor who treated the Veteran, but received a response that the doctor had retired and there were no records for the Veteran.  VA properly informed the Veteran of its inability to obtain these records in both the February 2007 rating decision and the October 2007 statement of the case.  VA provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for bilateral hearing loss.  At the October 2006 VA audiological evaluation, the examiner did not have the claims file.  The RO had the Veteran examined by a physician in January 2007, and that examiner reviewed the claims file and provided a medical opinion.  The Board finds that the Veteran has been provided with an adequate examination.  

VA has not provided the Veteran with an examination in connection with the claim of entitlement to service connection for a cervical spine disorder.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, the Veteran has claimed he has a cervical spine disability, and VA treatment records show a diagnosis of cervical degenerative joint disease.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran alleges he sustained an injury to his cervical spine while he was in service, when a pay loader rolled over and he had to jump from the truck.  He states he was in traction for nine days after the injury (although when he made that allegation, he was talking solely about his lumbar spine being injured).  The story he provides is not credible for multiple reasons.  One, the service treatment records are entirely silent for such injury or hospitalization.  August 1967 and August 1968 Reports of Medical Examinations show that clinical evaluations of the spine and neck were normal.  The Board does not find credible the assertion that the Veteran would have been in traction for nine days and there would be no documentation of this hospitalization.  The Veteran has claimed that his back has been bothering him ever since the 1967 injury, yet in the August 1968 Report of Medical Examination, the examiner wrote, "Examinee denies all other significant medical or surgical history."  

Two, when the Veteran filed an original claim for compensation benefits in May 1970, he claimed disabilities involving his kidney and gums.  See VA Form 21-526, Veteran's Application for Compensation or Pension, at Item # 18.  He made no mention of a cervical spine disability.  The Veteran was asked if he had received any treatment during service, and he reported having been treated in 1965 for bleeding gums and in 1967 for kidney issues.  Id. at Item # 19.  In other words, in 1970 the Veteran willfully did not mention a purported term during which he was placed in cervical traction.  

Three, the first time the Veteran alleged low back problems was in 1970, which was after service.  At that time, the Veteran claimed an injury to his low back.  Notably, in 1970, he was entirely silent as to having injured his cervical spine.  Because the Veteran claims that he injured his neck at the same time he injured his low spine, the Board finds that his silence in 1970 as to having injured his neck in-service is evidence against his having sustained a neck injury in service.  It is not credible that he would report an injury to one part of his spine if he had injured both his neck and low back, and as he currently alleges since both allegedly had been bothering him since the in-service injury.  

For the above reasons, the Board finds that element (2)-evidence establishing that an event, injury, or disease occurred in service-has not been met.  Because element (2) has not been met, the Board need not reach elements, i.e., (3) and (4)-whether the disability may be due to service and whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claim for entitlement to service connection for a cervical spine disability.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis-Service Connection
 
The Veteran states that service connection for hearing loss and a cervical disability is warranted. 

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records, and the private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as a sensorineural hearing loss and arthritis, are presumed to have been incurred in service if are disabling to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).


Bilateral hearing loss

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  The reasons follow.

The Board concedes that the Veteran was exposed to noise during his three year and nine month tour as a paving specialist.  His August 1968 separation examination showed some hearing loss, as he had decibel loss in the 30 Hertz range in both ears at 500 Hertz.  However, at separation in 1968, the hearing loss demonstrated did not meet the criteria for a hearing loss disability as contemplated by 38 C.F.R. § 3.385.  

The Veteran underwent a VA examination in September 1971, and the examiner checked "No" to the question of whether hearing loss was noted.  This is evidence against the Veteran's claim.

The Veteran underwent a private audiogram in December 1974, but the results of that study are not available.

The Veteran has been diagnosed by three different examiners with having conductive hearing loss.  The first diagnosis was shown in August 2000.  In January 2007, the VA examiner determined that the Veteran's hearing loss was conductive in nature, and "therefore not the sensorineural type seen in noise-induced hearing loss."  This is competent evidence against a finding that the Veteran's current hearing loss is related to noise exposure in service.  There is no competent evidence to refute this medical opinion.

While the Veteran is competent to state that he has had problems hearing over the years, he is not competent to state that his diagnosed conductive hearing loss is related to noise exposure in service.  Thus, even accepting the Veteran's statements as true, the Board finds that the preponderance of the evidence is against the claim, as a medical professional has specifically determined that the Veteran's hearing loss is not consistent with noise exposure, and there is no competent evidence to refute this determination.

Cervical spine disability

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disability.  The reasons follow.

The service medical records are devoid of any complaint, finding or diagnosis pertaining to a cervical disorder.  

As stated above, the Board finds not credible the allegations of the Veteran sustaining an in-service neck injury for all the reasons described above.  That conclusion is not solely based on the lack of documented evidence of chronic cervical spine complaints, but also on the fact that the Veteran, while reporting having sustained a low back injury during this accident, failed to report a cervical spine injury as well, which would then have been relevant.  The fact that he failed to discuss a cervical spine injury is evidence against the claim.  

The Veteran has cervical degenerative joint disease; however, there is no competent and credible evidence that this disorder was manifested to a compensable degree within one year following discharge from active duty.  Indeed, the first documented complaint of neck pain was in 2005, which is approximately 37 years following service discharge.  This is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Without competent and credible evidence linking a cervical spine disability to service, the claim must be denied.

Conclusion

In light of the evidence preponderating against the claims of entitlement to service connection for bilateral hearing loss and a cervical disorder, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a cervical spine disability is denied.



__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


